Title: From Thomas Jefferson to Mary Jefferson, 2 May 1790
From: Jefferson, Thomas
To: Jefferson, Mary



My dear Maria
New York May 2. 1790.

I wrote to you three weeks ago, and have not yet received an answer. I hope however that one is on the way and that I shall receive it by the first post. I think it very long to have been absent from Virginia two months and not to have received a line either from yourself, your sister or Mr. Randolph, and I am very uneasy at it. As I write once a week to one or the other of you in turn, if you would answer my letter the day or day after you receive it, it would always come to my hands before I write the next to you.—We had two days of snow about the beginning of last week. Let me know if it snowed where you are. I send you some prints of a new kind for your amusement. I send several to enable you to be generous to your friends. I want much to hear how you employ yourself. Present my best affections to your uncle, aunt and cousins, if you are with them, or to Mr. Randolph and your sister if with them: be assured of my tender love to you, and continue yours to your affectionate,

Th: Jefferson

